Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     June 29, 2016

The Court of Appeals hereby passes the following order:

A16D0415. ANTHONY HUNT v. THE STATE.

       Anthony Hunt was convicted of malice murder, felony murder and aggravated
assault, and the Supreme Court affirmed his convictions on appeal. See Hunt v. State,
278 Ga. 479 (604 SE2d 144) (2004). Hunt subsequently filed an extraordinary motion
for new trial, which the trial court denied. Hunt then filed this application for
discretionary appeal in our Court. We lack jurisdiction.
       Under our Constitution, the Supreme Court has appellate jurisdiction over "[a]ll
cases in which a sentence of death was imposed or could be imposed." See Ga. Const.
of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be imposed for
the crime of murder, jurisdiction is proper in the Supreme Court. See OCGA §
17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C.
J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer "all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder"). Accordingly, Hunt’s
application is hereby TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     06/29/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.